Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 1 and 9 is withdrawn in view of the claims amendment.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-14 and 16-20 are allowed. No reason for allowance is necessary, as the record is clear in light of the claims amendment filed 12/23/2020 and incorporating allowable subject matter in independent claims 1, 9 and 11, further search conducted, and persuasive arguments filed 12/23/2020. See MPEP 1302.14(I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-15-2021